FILED
                   UNITED STATES COURT OF APPEALS
                                                                          DEC 8 2017
                           FOR THE NINTH CIRCUIT                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS




MELISSA PRISCILLA MORALES,                    No.    16-55393

             Plaintiff-Appellant,             D.C. No. 5:15-cv-00899-JEM
                                              Central District of California,
 v.                                           Riverside

NANCY A. BERRYHILL, Acting
Commissioner Social Security,                 ORDER

             Defendant-Appellee.


     Submission is withdrawn and the memorandum disposition issued on
November 20, 2017 is vacated. This matter will be resubmitted in due course.




                                            FOR THE COURT:

                                            MOLLY C. DWYER
                                            CLERK OF COURT


                                            By: Molly C. Dwyer
                                            Deputy Clerk
                                            Ninth Circuit Rule 27-7